Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Olasehmde Arowsaye
a/k/a Isaac Arowosaye
(OI File No. H-11-41769-9),

Petitioner,
v.
The Inspector General.
Docket No. C-14-1478
Decision No. CR3593
Date: January 22, 2015
DECISION

The Inspector General (IG) of the United States Department of Health and Human
Services excluded Petitioner, Olasehmde Arowsaye a/k/a Isaac Arowosaye, for 15 years
from participating in Medicare, Medicaid, and all other federal health care programs
based on Petitioner’s conviction of a felony related to the delivery of an item or service
under Medicare or a State health care program. Petitioner sought review of the exclusion.
For the reasons stated below, I conclude that the IG has a basis for excluding Petitioner
because Petitioner was convicted of a criminal offense related to the delivery of an item
or service under the New Jersery Medicaid program. Further, I affirm the length of the
exclusion because the IG proved that four aggravating factors exist to justify the 15-year
exclusion. Finally, the June 19, 2014 exclusion effective date is governed by regulation
and I have no authority to alter that date.

I. Background
By letter dated May 30, 2014, the IG notified Petitioner that he was being excluded from

Medicare, Medicaid, and all federal health care programs pursuant to 42 U.S.C. § 1320a-
7(a)(1) for a period of 15 years. IG Exhibit (Ex.) 1 at 1. The IG advised Petitioner that
the exclusion was based on his felony conviction “in the Essex County Superior Court of
the State of New Jersey, of a criminal offense related to the delivery of an item or service
under the Medicare or a State health care program, including the performance of
management or administrative services relating to the delivery of items or services, under
any such programs.” IG Ex. | at 1. Further, the IG imposed a length of exclusion in
excess of the five-year statutory minimum because: “[t]he court ordered [Petitioner] to
pay approximately $800,000 in restitution. . .”; “the acts occurred from about July 2005
to about April 2008”; “the court sentenced [Petitioner] to 3 years of incarceration”; and
because “the New Jersey State Office of the Medicaid Inspector General disqualified
[Petitioner] from participation in the Medicaid program.” IG Ex. 1 at 1-2.

Petitioner timely filed a request for hearing. I was assigned to hear and decide this case.
On August 20, 2014, I convened a prehearing conference by telephone, the substance of
which is summarized in my Order and Schedule for Filing Briefs and Documentary
Evidence (Order) dated August 22, 2014. See 42 C.F.R. § 1005.6. Pursuant to the Order,
the IG submitted a brief (IG Br.) together with ten exhibits (IG Exs. 1-10), Petitioner
submitted a response brief (P. Br.), and the IG submitted a reply brief.

II. Decision on the Record

Petitioner did not object to any of the IG’s proposed exhibits. Therefore, I admit IG Exs.
1-10 into the record. Order § 5. Petitioner did not submit any proposed exhibits.

The decision in this case will be based on the written record. See Order § 6. I ordered the
parties to complete and submit short form briefs. The IG filed a completed short form
brief and indicated that he did not believe an in-person hearing was necessary and that he
did not have any testimony to offer at a hearing. IG Br. at 14. Petitioner did not
complete the short form brief. In his submission, he did not indicate that an in-person
hearing was necessary or that he had testimony to offer. I previously informed Petitioner
that he had the right to request a video hearing and that the request must explain why a
video hearing is necessary. Order § 4. Petitioner did not request a video hearing or
explain why a video hearing was needed. Therefore, I issue this decision based on the
written record.

III. Issues
The issues in this case are limited to determining if there is a basis for exclusion and, if

so, whether the length of the exclusion imposed by the IG is unreasonable. 42 C.F.R.
§ 1001.2007(a)(1).
IV. Jurisdiction
Ihave jurisdiction to adjudicate this case. 42 U.S.C. § 1320a-7(f)(1); 42 C.F.R. § 1005.2.
V. Findings of Fact, Conclusions of Law, and Analysis!

A. The IG proved each of the required elements under 42 U.S.C. § 1320a-
7(a)(1); therefore, there is a basis to exclude Petitioner.

The IG cites 42 U.S.C. § 1320a-7(a)(1) as the basis for Petitioner’s mandatory exclusion.
IG Ex. |. The statute provides:

(a) Mandatory exclusion

The Secretary shall exclude the following individuals and
entities from participation in any Federal health care program
(as defined in section 1320a—7b(f) of this title):

(1) Conviction of program-related crimes

Any individual or entity that has been convicted of a
criminal offense related to the delivery of an item or
service under subchapter XVIII of this chapter or
under any State health care program.

Thus, the elements the IG must prove to sustain Petitioner’s exclusion pursuant to section
1320a-7(a)(1) in this case are: (1) Petitioner was convicted of a criminal offense, and (2)
Petitioner’s offense was related to the delivery of an item or service under Medicare or a
State health care program.

1. Petitioner pled guilty in Essex County Superior Court of the
State of New Jersey, to second-degree health care claims fraud,
a violation under N.J.S.A. § 2C:21-4.3(c), and the court entered
a Judgment of Conviction.

On April 26, 2010, Petitioner was arrested on several charges, including second-degree
health care claims fraud, in violation of N.J.S.A. § 2C:21-4.3(c). IG Ex. 2 at 2; IG Ex. 4,

' My findings of fact and conclusions of law are set forth in italics and bold font.
at 1. Count One of the Accusation charging Petitioner with “Health Care Claims Fraud-
Second Degree” states that:

between on or about July 2005, and on or about April 2008, at
the City or Orange, in the County of Essex . . . [Petitioner]
knowingly did make, or did cause to be made, a false,
fictitious, fraudulent, or misleading statement of material fact
in five or more records, bills, claims or other documents, in
writing, electronically or in any other form, and did submit
same or cause same to be submitted for payment or
reimbursement for health care services, and the aggregate
pecuniary benefit obtained or sought to be obtained was at
least one thousand dollars; that is, [Petitioner] did knowingly
submit or cause to be submitted to Medicaid five or more
claims valued at at least one thousand dollars for personal
care assistance services allegedly provided to Medicaid
beneficiaries when in fact the personal care assistance
services were not provided ....

IG Ex.5.

On August 4, 2010, Petitioner pled guilty to Count One of the Accusation, which the
Superior Court accepted. IG Ex. 6; IG Ex. 7 at 20-21. On December 6, 2013, the
Superior Court entered a Judgment of Conviction & Order for Commitment and
sentenced Petitioner to a three-year term of incarceration, with credit for 98 days already
served. IG Ex. 4; IG Ex. 8 at 14. The court also ordered restitution to the New Jersey
Division of Medical Assistance and Health Services (DMAHS)* in the amount of
$800,000. IG Ex. 4 at 1; IG Ex. 8 at 14; IG Ex. 10 at 2-3. As a condition of his plea
agreement, Petitioner agreed to be disqualified from participating in the New Jersey
Medicaid program for five years. IG Ex. 10 at 2; IG Ex. 7 at 19.

2. Petitioner must be excluded under 42 U.S.C. § 1320a-7(a)(1)
because he was convicted of a criminal offense related to the
delivery of an item or service under the New Jersey Medicaid
program.

The IG must exclude an individual from participation in all federal health care programs
if the individual has been convicted of a criminal offense related to the delivery of an
item or service under Medicare or any State health care program. 42 U.S.C. § 1320a-
7(a)(1). An individual is “convicted” of a criminal offense “when a judgment of

> DMAHS is responsible for the administration of the New Jersey Mediciad program.
See N.J.S.A. § 30:4D-4, 30:4D-5 (2009); http://www.nj.gov/humanservices/dmahs/home.

conviction has been entered against the individual . . . by a Federal, State, or local court .
...” Id. § 1320a-7(i)(1). Further, an individual is also “convicted” of a criminal offense
when “a plea of guilty . . . by the individual . . . has been accepted by a Federal, State, or
local court.” Id. § 1320a-7(i)(3). As previously discussed, Petitioner pled guilty to a
criminal offense, and the court accepted his plea and issued a judgment of conviction.
IG Exs. 4, 6-8. Further, Petitioner concedes he pled guilty and was convicted. P. Br. at
1-2. Accordingly, for purposes of exclusion, Petitioner was “convicted” of a criminal
offense.

Petitioner does not dispute that his conviction was related to the delivery of an item or
service under a State health care program. I find, moreover, that a nexus exists between
Petitioner’s criminal acts and the purported delivery of an item or service under Medicare
or a State health care program. See, e.g., Berton Siegel, D.O., DAB No. 1467 (1994)
(requiring an administrative law judge to find that some “nexus” or “common sense
connection” exists between the offense of which a petitioner was convicted and the
delivery of an item or service under Medicaid).

Count One of the Accusation, to which Petitioner pled guilty, involved Petitioner
“knowingly submit[ing] . . . to Medicaid five or more claims valued at at least one
thousand dollars for personal care assistance services allegedly provided to Medicaid
beneficiaries when in fact the personal care assistance services were not provided . . .

-’ IG Ex. 5 at 2. Courts have determined that the submission of a false claim to
Medicaid is “related” to the delivery of an item or service under a state health care
program. Jack W. Greene, DAB No. 1078 (1989), aff'd, Green v. Sullivan, 731 F. Supp.
835 (E.D. Tenn. 1990); Michael Travers, M.D., DAB No. 1237 (1991), aff'd, Travers v.
Sullivan, 791 F. Supp. 1471, 1481 (E.D. Wash. 1992), aff'd, Travers v. Shalala, 20 F.3d
993 (9th Cir. 1994). Thus, the offense of second-degree health care claims fraud, by
submitting claims for services that were never performed to the New Jersey Medicaid
program, has a nexus or common sense connection to the delivery of services under a
state health care program. 42 U.S.C. §§ 1320a-7(a)(1), 1320a-7(h)(1) (defining “State
ealth care program” to include a program under Title XIX of the Act, i.e., Medicaid);
42 CFR. § 1001.2 (definition of State health care program).

Moreover, where an individual is convicted of a crime, “proof that any sentence based on
that conviction included the payment of restitution to a protected program creates a
rebuttable presumption of a nexus or common-sense connection between the conviction
and the delivery of an item or service under [that] program.” Johnnelle Johnson Bing,
DAB CR1938 at 6 (2009) (citing Alexander Nepomuceno Jamias, DAB CR1480 (2006));
see also Gordon T. Noakes, D.D.S., DAB CR3044 (2013) (concluding that court-ordered
payment of restitution to the Ohio Department of Job and Family Services provided
evidence of a nexus to the Medicaid program). Thus, the fact that the court ordered
Petitioner to pay $800,000 in restitution to DMAHS as part of his sentence also supports
the nexus showing his offense was program-related. Therefore, I conclude that each
element under 42 U.S.C. § 1320a-7(a)(1) is satisfied and that Petitioner must be
excluded.

B. The presence of four aggravating factors and the absence of any mitigating
factors justifies excluding Petitioner for a period of 15 years.

Because I have concluded that a basis exists to exclude Petitioner pursuant to 42 U.S.C.
§ 1320a-7(a)(1), Petitioner must be excluded for a minimum period of five years.

42 U.S.C. § 1320a-7(c)(3)(B). While the IG must impose the five-year minimum
mandatory term of exclusion, the IG is authorized to lengthen that term if certain
aggravating factors exist. See 42 C.F.R. § 1001.102. Those aggravating factors are
detailed at 42 C.F.R. § 1001.102(b)(1)-(9). The IG added ten years to Petitioner’s
exclusion based on the presence of four aggravating factors: 42 C.F.R.

§§ 1001.102(b)(1) (the acts resulting in the conviction caused a financial loss to a
government program of $5,000 or more); (b)(2) (the acts resulting in the conviction were
committed over a period of one year or more); (b)(5) (the sentence imposed by the court
included incarceration); and (b)(9) (an adverse action taken by a State agency, based on
the same circumstances that serve as the basis for imposing the exclusion). I must uphold
the IG’s determination as to the length of exclusion so long as it is not unreasonable.

42 CFR. § 1001.2007(a)(1)(ii).

1. The acts resulting in Petitioner’s conviction caused, or were
intended to cause, a loss to a government program or to one or
more entities of $5,000 or more.

The IG has demonstrated sufficiently that the acts resulting in Petitioner’s conviction
resulted in a loss to a government program of $5,000 or more. 42 C.F.R.

§ 1001.102(b)(1). The record shows that the sentencing judge ordered Petitioner to pay
$800,000 in restitution to the New Jersey Medicaid program. IG Ex. 4 at 1; IG Ex. 10
at 2-3. It is well-established that an amount ordered as restitution constitutes proof of
the amount of financial loss. See, e.g., Juan de Leon, Jr., DAB No. 2533, at 5 (2013);
Craig Richard Wilder, DAB No. 2416, at 9 (2011).

I consider the enormity of the program’s financial losses here an exceptionally
aggravating factor that compels a period of exclusion significantly longer than the five-
year minimum. Governmental loss is an “exceptional aggravating factor” when, as here,
the loss is “very substantially greater than the statutory standard.” Jeremy Robinson,
DAB No. 1905 (2004); Donald A. Burstein, Ph.D., DAB No. 1865 (2003). On its own,
the governmental loss, 160 times greater the minimum needed to support an increase to
the exclusion period, strongly supports the 15-year exclusion period imposed here
because it is long enough to reflect the significant loss to the government and serves to
ensure that government programs are protected from an individual proven to be
untrustworthy when participating in such programs. See Michael D. Miran, et al., DAB
No. 2469, at 5-6 (2012) (upholding a 13-year exclusion based on $257,946 loss to
government program and one additional aggravating factor); Jeremy Robinson, DAB No.
1905, at 12 (upholding a 15-year exclusion based on a $205,000 loss to a government
program and two additional aggravating factors).

2. The acts resulting in Petitioner’s conviction were committed
over a period of one year or more.

The IG has also demonstrated that the acts resulting in the underlying conviction
occurred over a period of one year or more. 42 C.F.R. § 1001.102(b)(2). The sentencing
judge accepted Petitioner’s guilty plea to second-degree health care claims fraud and the
Accusation stated that “between on or about July 2005, and on or about April 2008 .. .
[Petitioner] knowingly did make, or did cause to be made, a false, fictitious, fraudulent,
or misleading statement of material fact in five or more records, bills, claims or other
documents ....” I.G. Ex.5. Therefore, Petitioner’s involvement in the scheme was for
more than one year.

The purpose of this aggravating factor “is to distinguish between petitioners whose lapse
in integrity is short-lived from those who evidence a lack of such integrity over a longer
period of time.” Donald A. Burstein, Ph.D., DAB No. 1865, at 8. Petitioner fraudulently
submitted claims to Medicaid for over two and a half years and this demonstrates
Petitioner’s lack of integrity was more than just “short-lived.” The length of Petitioner’s
conduct shows prolonged lack of integrity that supports the IG’s decision to increase the
five-year minimum exclusion period to 15 years.

3. The Superior Court of the State of New Jersey sentenced
Petitioner to a three-year term of incarceration.

The IG has also shown the presence of the aggravating factor that Petitioner’s sentence
included incarceration. 42 C.F.R. § 1001.102(b)(5). The District Court sentenced
Petitioner to three years of incarceration, with 98 days credit for time served. IG Ex. 4 at
1. See also IG Ex. 8 at 14; IG Ex. 9. A prison sentence of as little as nine months is
considered to be relatively substantial for exclusion purposes. Jason Hollady, M.D.,
DAB No. 1855, at 12 (2002). Petitioner’s sentence is four times longer than that and
represents a substantial period of time, which indicates the seriousness of his offense.
Accordingly, this aggravating factor provides significant support for the IG’s decision to
increase the exclusion well beyond the five-year minimum exclusion period to 15 years.
Even if the IG had only proven this aggravating factor and the aggravating factor
involving loss to the government, discussed above, I would conclude that the length of
Petitioner’s exclusion is not unreasonable.
4. Petitioner agreed to be disqulified from participating in the
New Jersey Medicaid program for a period of five years as a
result of his conviction.

I conclude that an enlargement of Petitioner’s exclusion is also not unreasonable given
the presence of the aggravating factor that Petitioner agreed to be disqualified from
participating in the New Jersey Medicaid program for five years as part of a Consent
Order of Disqualification and Restitution. IG Ex. 10 at 1-2; 42 C.F.R. § 1001.102(b)(9).
The fact that Petitioner was disqualified from participating in Medicaid for five years
based on his conviction is “additional evidence of the seriousness of [Petitioner’s]
underlying conduct.” Narendra M. Patel, M.D., DAB No. 1736, at 28-29 (2000). The
disqualification of Petitioner from participating in Medicaid based upon the same facts as
those underlying his Medicare exclusion falls within the ambit of 42 C.F.R.

§ 1001.102(b)(9). See Darren J. James, D.P.M., DAB CR860 (2002); Joseph Picciotti,
D.P.M., DAB CR769 (2001). Moreover, the fact that Petitioner was prohibited from
participating in the New Jersey Medicaid program for five years underscores the harm his
conduct caused and his lack of trustworthiness.

Based on these facts, I conclude that the IG proved that Petitioner was subject to an
adverse action by a state agency that was based on the same set of circumstances that
formed the basis for the IG’s exclusion. 42 C.F.R. § 1001.102(b)(9). Accordingly, the
presence of this additional aggravating factor further justifies Petitioner’s exclusion for
an extended period of 15 years.

5. Petitioner did not prove the existence of any mitigating factors
that would justify a reduction in the length of exclusion
imposed by the IG.

If the IG proves that an aggravating factor listed in the regulations exists to warrant an
exclusion of more than five years, then Petitioner may raise mitigating factors listed in
the regulations to seek a reduction in the length of exclusion. 42 C.F.R. § 1001.102(c).
Petitioner did not raise any mitigating factors listed in the regulations.

Petitioner raised two other issues in his brief. First, Petitioner asserts that the Medicaid
billing errors were untentional and that he has suffered financial hardship due to his
conviction. P. Br. at 1-2.

I cannot consider Petitioner’s arguments regarding the circumstances surrounding his
conviction as a basis for reducing his period of exclusion. Petitioner’s arguments
constitute an impermissible collateral attack upon his conviction. When an exclusion is
based on a criminal conviction, the underlying conviction is not reviewable and an
individual may not collaterally attack the conviction on substantive or procedural
grounds. 42 C.F.R. § 1001.2007(d); Joann Fletcher Cash, DAB No. 1725 (2000); Lyle
Kai, R-Ph., DAB No. 1979, at 8 (2005), aff'd, Kai v. Leavitt, Civ. No. 05-00514 BMK

Petitioner also contends that his plea agreement in the criminal case constituted a global
resolution of all the claims against him and that under that agreement Petitioner
“consented to be debar[red] from Medicaid and Medicare for 5 year[s] starting from
8/26/2010.” P. Br. at 2. Petitioner argues that an IG exclusion subjecting him to
additional punishment “is a double jeopardy.” P. Br. at 2.

I do not have jurisdiction to consider Petitioner’s constitutional argument that his
exclusion represents a second punishment violative of the Double Jeopardy Clause of the
Fifth Amendment to the United States Constitution. See 42 C.F.R. § 1005.4(c)(1).
Although I do not consider this argument, I note that double jeopardy is a criminal law
concept and this exclusion case is a civil administrative matter. Furthermore, as the IG
points out, the Consent Order of Disqualification and Restitution that Petitioner reached
with New Jersey did not purport to bind the United States. See I.G. Ex. 10, at 3. The
Consent Order of Disqualification and Restitution signed by Petitioner expressly states
that New Jersey would notify the IG of Petitioner’s conviction “which may result in legal
actions by the federal government against [Petitioner] including, but not limited to, the
exclusion of [Petitioner] from participation in any federally funded health care programs
pursuant to 42 U.S.C. § 1320a-7(a)(1).”

Therefore, Petitioner’s arguments have no merit and I am unable to reduce the length of
exclusion in this case.

C. The effective date of exclusion is June 19, 2014, and I have no authority to
modify that effective date.

Petitioner appears to argue that the effective date of exclusion should be retroactively
commenced to the date of his conviction in August of 2010. See P. Br. at 2. However,
exclusions are effective 20 days after the date of the notice. 42 C.F.R. § 1001.2002(b);
see also 42 U.S.C. § 1320a-7(c)(1). When an exclusion is effective before a decision is
issued by an administrative law judge, as it is in this case, that exclusion is “deemed to
commence on the date such exclusion originally went into effect.” 42 C.F.R.

§ 1005.20(b).

In the present matter, the IG issued the exclusion notice on May 30, 2014. IG Ex. | at 1.
Therefore, Petitioner’s exclusion commenced 20 days later, on June 19, 2014. I have no
authority to change the effective date. See 42 C.F.R. § 1005.4(c)(1).
10

VI. Conclusion

For the foregoing reasons, I affirm the IG ’s determination to exclude Petitioner for 15
years from participating in Medicare, Medicaid, and all federal health care programs
pursuant to 42 U.S.C. § 1320a-7(a)(1).

/s/
Scott Anderson
Administrative Law Judge

